

AMENDMENT AGREEMENT
 
This Amendment Agreement (this “Agreement”) shall be effective as of August 6,
2009 (the “Effective Date”), by and among Genta Incorporated, a Delaware
corporation (the “Company”), and the undersigned parties whose names are set
forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the April 2009 Consent Agreement and/or the July
2009 Consent Agreement.
 
Whereas, in July 2009, in order to facilitate the consummation of one or more
financing transactions, which could have included private placements or public
offerings, under which the Company desired to raise an aggregate in all such
transactions of up to $10,000,000 through the sale of securities consisting of
(i) up to $7,000,000 in principal amount of July 2009 Notes, (ii) up to
$3,000,000 of common stock of the Company (the “Common Stock”) and (iii) related
warrants (the “Financing”), on the terms set forth in that certain Securities
Purchase Agreement dated as of July 7, 2009, by and among the Company and the
Purchasers listed on Exhibit A thereto (the “Purchase Agreement”), the parties
entered into the July 2009 Consent Agreement;
 
Whereas, the Company and the Holders desire to extend the date of the additional
closing under the Purchase Agreement to, among other things, allow the Company
additional time to complete the public offering referenced in Section 1.2(b) of
the Purchase Agreement; and
 
Whereas, the undersigned Holders represent the required threshold to amend the
provisions of each of the agreements referenced below.
 
Now, Therefore, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Definitions.
 
(a)           “July 2009 Consent Agreement” means that certain Consent and
Amendment Agreement dated as of July 6, 2009, among the Company and the
Purchasers listed on Exhibit A thereto.
 
(b)           “July 2009 Purchase Agreement” means that certain Securities
Purchase Agreement dated as of July 7, 2009, by and among the Company and the
Purchasers listed on Exhibit A thereto.
 
(c)           “Notes” means the 2008 Notes, the April 2009 Notes and the July
2009 Notes.
 
(d)           “Registration Rights Agreement” means that certain Registration
Rights Agreement dated as of July 7, 2009, by and among the Company and the
Buyers listed on Schedule I attached thereto.

 
 

--------------------------------------------------------------------------------

 

2.           Amendment to the July 2009 Notes.
 
The Company and the undersigned Holders representing at least two-thirds of the
currently outstanding principal amount of the July 2009 Notes hereby amend each
of the July 2009 Notes by deleting the definition of “Mandatory Conversion Date”
in the third sentence of Section 3.1(b) and replacing such sentence with the
following:
 
“As used herein, a “Mandatory Conversion Date” shall be a date, any time after
January 1, 2010, on which the Daily VWAP equals or has exceeded $0.50 (as
appropriately adjusted for stock splits, stock dividends, reorganizations,
recapitalizations, stock combinations and the like) for each of the ten (10)
consecutive prior Trading Days ending on the Trading Day immediately prior to
such date; provided, that the Equity Conditions shall have been satisfied and
the Common Stock shall have been Tradable on each Trading Day during the period
beginning on the first day of such ten (10) day period and ending on the date of
the delivery of such shares of Common Stock pursuant to the mandatory
conversion.”
 
3.           Amendment to the July 2009 Consent Agreement.
 
The Company and the undersigned Holders representing the Holders of at least
two-thirds of the currently outstanding and unexercised Purchase Rights (as
defined in the April 2009 Consent Agreement) and the currently outstanding
principal amount of New Notes (as defined in the April 2009 Consent Agreement)
issued upon exercise of the Purchase Rights (together, as one class) hereby
amend the July 2009 Consent Agreement as follows:
 
(a)           The first recital is hereby deleted in its entirety and replaced
with the following:
 
“Whereas, in order to facilitate the consummation of one or more financing
transactions, which may include private placements or public offerings, under
which the Company desires to raise an aggregate in all such transactions of up
to $13,000,000 through the sale of securities consisting of (i) up to $9,100,000
in principal amount of Senior Unsecured Convertible Notes (the “July 2009
Notes”), (ii) up to $3,900,000 of common stock of the Company (the “Common
Stock”) and (iii) related warrants (the “Financing”), on substantially the terms
described in that certain term sheet attached hereto as Exhibit B (the “Term
Sheet”), the parties desire to enter into this Agreement; and”
 
(b)           The reference to “aggregate amount of $7,000,000” in Section 1(d)
is hereby replaced with “aggregate amount of at least $7,000,000”.
 
(c)           The second sentence of Section 2 is hereby deleted in its entirety
and replaced with the following:
 
“The Company hereby agrees that prior to the consummation of the period expiring
fourteen (14) days after the date on which the Company publicly releases
detailed quantitative results regarding the primary assessment of
progression-free survival, one of the co-primary endpoints of a Phase 3 trial of
Genasense® plus chemotherapy in patients with advanced melanoma, which the
Company refers to as AGENDA, without first obtaining the consent of at least
two-thirds of the currently outstanding and unexercised Purchase Rights and the
currently outstanding principal amount of New Notes issued upon exercise of the
Purchase Rights (together, as one class), the Company shall not close or
publicly announce its entry into any debt or equity financing or any other
capital raising transaction or transactions with any person, other than the
Financing.”
 
 
 

--------------------------------------------------------------------------------

 

(d)           Section 4 is hereby deleted in its entirety and replaced with the
following:
 
“4.           Covenants of the Holders.  Each Holder of a 2008 Note, and each
Holder of an April 2009 Note, hereby agrees that, any time after January 1,
2010, such Holder will convert all 2008 Notes held by such Holder and all 2009
Notes held by such Holder into shares of Common Stock, including any PIK Notes,
and any 2008 Notes or 2009 Notes issuable upon exercise of any Purchase Options,
Purchase Rights and any other right to acquire 2008 Notes or 2009 Notes on or
before the fifth Trading Day following the receipt by such Holder of the written
request of the Company (the “Conversion Notice”) in the event that on the date
that the Conversion Notice is sent by the Company, the Daily VWAP has exceeded
$0.50 (which shall be appropriately adjusted for any stock splits, stock
dividends, reorganizations, recapitalizations, stock combinations and the like)
for each of the ten (10) consecutive prior Trading Days ending on the Trading
Day immediately prior to such date; provided that the Equity Conditions (as
defined in the April 2009 Notes) shall have been satisfied and the Common Stock
shall have been Tradable (as defined in the Notes) on each Trading Day during
the period beginning on the first day of such ten (10) day period and ending on
the date of the delivery of such shares of Common Stock pursuant to such
conversion.”
 
4.           Amendment to the July 2009 Purchase Agreement.
 
The Company and the undersigned Holders representing the Purchasers (as defined
in the July 2009 Purchase Agreement) currently holding at least 66 2/3% of the
principal amount of the July 2009 Notes currently outstanding hereby amend
Section 1.2(b) of the July 2009 Purchase Agreement to replace the date “August
6, 2009” with “August 24, 2009”.


5.           Amendment to the Registration Rights Agreement.
 
The Company and the undersigned Holders representing the Buyers (as defined in
the Registration Rights Agreement) who currently hold at least two-thirds of the
Registrable Securities (as defined in the Registration Rights Agreement), hereby
amend the Registration Rights Agreement as follows:
 
(a)           The first sentence of recital A is hereby amended by adding the
text “, as amended,” after the word “herewith” and before the parenthetical
“(the “Securities Purchase Agreement”)”.
 
(b)           Section 1(a) is hereby deleted in its entirety and replaced with
the following:
 
 
 

--------------------------------------------------------------------------------

 

“Additional Filing Deadline” means, the filing of a Registration Statement
hereunder, on or prior to the 30th calendar day following the Additional
Closing.”
 
(c)           Section 1(d) is hereby deleted in its entirety and replaced with
the following:
 
“Initial Filing Deadline” means, with respect to the initial Registration
Statement required hereunder, the earlier of (i) August 24, 2009 and (ii) two
business days after the Expiration Date.”
 
(d)           A new Section 2(d) is hereby added as follows:
 
“In the event that the Expiration Date occurs prior to the Additional Closing,
this Agreement shall automatically terminate and be of no further force and
effect on the Expiration Date.”
 
6.           Outstanding Notes and Purchase Rights.  Each undersigned Holder
represents and warrants that as of the Effective Date, such Holder holds the
Notes and Purchase Rights in the principal amounts set forth on such Holder’s
signature page hereto.
 
7.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Holder consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7(b) shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the this Agreement or the
other Transaction Documents, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The parties hereby waive all rights to
a trial by jury.
 
8.           Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Holders of at least two-thirds of the then
outstanding and unexercised Purchase Rights and the then outstanding principal
amount of New Notes issued upon exercise of the Purchase Rights (together, as
one class).  The Holders acknowledge that any amendment or waiver effected in
accordance with this section shall be binding upon each Holder (and their
permitted assigns) and the Company, including, without limitation, an amendment
or waiver that has an adverse effect on any or all Holders.  Except as amended
herein, the July 2009 Consent Agreement shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 

9.           Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-9800
   
Telecopy No.: (908) 286-3966
     
with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Holder:
 
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on Exhibit A or as specified in writing
by such Holder, with a copy to:
     
 With a copy to:
 
Cooley Godward Kronish LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Ethan Christensen
   
Telephone No.: (858) 550-6076
   
Telecopy No.: (858) 550-6420

 
 
 

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
10.           Waivers. No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
11.           Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
12.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Holders may assign the rights under this Agreement without the consent of the
Company. 
 
13.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
14.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
15.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
16.           Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Holders consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
17.           Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
 
 

--------------------------------------------------------------------------------

 

18.           Further Assurances. From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have caused this Amendment Agreement to be
executed as of the Effective Date.
 
 

     
GENTA INCORPORATED
       
By: 
         
Name: 
Raymond P. Warrell, Jr., M.D.
       
Title: 
Chairman and Chief Executive Officer

 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 



 
[HOLDER SIGNATURE PAGES TO AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Holder: ________________________________________________________
 
Signature of Authorized Signatory of Holder: __________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Holder:________________________________________________
 
Fax Number of Holder: ________________________________________________
 
Principal Amount of Purchase Rights Currently
Held:                                                                                                                              
 
Principal Amount of 2008 Notes Currently
Held:                                                                                                                              
 
Principal Amount of April 2009 Notes Currently
Held:                                                                                                                              
 
Principal amount of July 2009 Notes Currently
Held:                                                                                                                              
 
Address for Notice of Holder:
 


 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
[SIGNATURE PAGES CONTINUE]

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Holders




Tang Capital Partners, LP
667-2 (Baker)
667-1 (Baker)
14159, L.P. (Baker)
Baker Brothers Life Sciences, L.P.
Cat Trail Private Equity Fund LLC
Boxer Capital LLC (Tavistock)
Arcus Ventures Fund
Rodman and Renshaw LLC
Rockmore Investment Master Fund Ltd.
BAM Opportunity Fund LP
Cranshire Capital LP
RRC Biofund LP
Raymond P. Warrell, Jr.
Loretta M. Itri

 
 

--------------------------------------------------------------------------------

 
